Exhibit 10.2
 
SILVER HORN MINING LTD.


 

--------------------------------------------------------------------------------



SUPPLEMENT NO. 1
 
TO
 
SUBSCRIPTION AGREEMENT
 

--------------------------------------------------------------------------------




Silver Horn Mining Ltd., a Delaware corporation (the “Company”) is currently
contemplating a private placement (the “Offering”) of a minimum of five hundred
thousand dollars ($500,000) and a maximum of 2.5 million dollars ($2,500,000) of
shares of common stock of the Company, par value $0.0001 per share (the “Common
Stock”) at a purchase price of $0.05 per share.  This Supplement No. 1, dated as
of May 17, 2011 (the “Supplement”), amends and supplements certain information
contained in the Subscription Agreement (the “Agreement”) previously executed by
the undersigned and the Company in connection with the Offering.  The Agreement
and the Supplement are collectively referred to herein as the “Offering
Documents”.  Please read this Supplement carefully. Any statement contained in
the Agreement, including any statement made in any exhibit thereto, will be
deemed to be modified and superseded to the extent set forth herein and as
supplemented hereby.  To the extent that any information in a future supplement
is inconsistent with the terms set forth herein, the information in any later
supplement shall take precedence over any prior inconsistent information.
 
The purpose of this Supplement is to: (i) disclose the new minimum number of
shares of Common Stock to be sold in the Offering, (ii) describe the Company’s
new business and disclose its new trading symbol, (iii) disclose the appointment
of a new Chairman and Chief Executive Officer, (iv) describe the registration
rights being granted to the undersigned with respect to the shares of Common
Stock purchased in the Offering and (v) amend and restate the risk factors set
forth in Section 3 of the Agreement.
 
New Minimum
 
The minimum number of shares of Common Stock that will be sold in the Offering
has been changed from twenty million (20,000,000) shares of Common Stock to ten
million (10,000,000) shares of Common Stock.  In connection with this change,
the minimum amount of money that will be raised in the Offering has changed from
one million dollars ($1,000,000) to five hundred thousand dollars
($500,000).  The purchase price shall remain $0.05 per share of Common Stock.
 
Description of New Business
 
The Company intends to focus its efforts on mining and resources, principally
silver exploration and production.  On April 26, 2011, the Can-Am Gold Corp.
(“Can-Am”) delivered to the Company a quitclaim deed that conveyed to the
Company all of Can-Am’s rights, title and interest in 36 unpatented lode mining
claims in Yavapai County, Arizona.  The Company expects that in the near future
it will purchase additional silver claims, mines, properties and businesses or
interests therein.
 
In connection with its new business direction, the Company changed its name from
“EClips Media Technologies, Inc.” to “Silver Horn Mining Ltd.” on April 25,
2011.  The Company’s common stock began trading under a new symbol, “SILV”, on
the OTC Bulletin Board on April 27, 2011.  Until such date, its common stock
traded under the symbol “EEMT”.  The quitclaim, the Company’s name change and
new symbol are further described in the Company’s Current Report on Form 8-K
filed with the Securities and Exchange Commission (the “SEC”) on April 29, 2011,
a copy of which is incorporated by reference herein.
 
New Chairman and Chief Executive Officer
 
On May 2, 2011 the Company’s Board of Directors appointed Daniel Bleak as
Chairman and Chief Executive Officer.  Mr. Bleak has over 30 years of experience
in mineral exploration and development and has managed a broad range of
exploration projects throughout North America, has discovered several producing
mineral deposits, and developed decorative rock and industrial materials
businesses in the southwestern U.S.  Mr. Bleak has served on the board of
directors and as an officer of a number of mining, mineral exploration, and real
estate companies.  He has served as a director of American Energy Fields, Inc.
(AEFI.OB) since November 2010, as a
 
 
 

--------------------------------------------------------------------------------

 
director of Southwest Exploration, Inc. since 2009, as President and director of
Pinal Realty Investments, Inc. since 2006, as President and a director of NPX
Metals, Inc., a resource acquisition company, since 2006, as President and sole
director of Can-Am since 2009 and as President and director of Black Mountain
Mining Company since 2000.  Glenn Kesner, the Company’s former Chairman, Chief
Executive Officer, President and Principal Accounting Officer, resigned from all
of his positions with the Company effective upon Mr. Bleak’s appointment except
that that he will remain an officer and director of RZ Acquisition Group, the
Company’s wholly owned subsidiary.  Mr. Bleak’s appointment is described in the
Company’s Current Report on Form 8-K filed with the SEC on May 3, 2011, a copy
of which is incorporated by reference herein.
 
Registration Rights.   Subscribers are being granted certain registration rights
with respect to the shares of Common Stock purchased in the
Offering.  Therefore, Section 7 of the Agreement shall be deleted in its
entirety and replaced with the following:
 
7.           REGISTRATION RIGHTS
 
(a) The Company hereby agrees with the Subscriber that:
 
(i) The Company shall file or cause to be filed, no later than sixty (60) days
after the Final Closing Date (the “Filing Deadline”), a registration statement
under the Securities Act (a “Registration Statement”) in order to register 50%
of the shares of Common Stock purchased by the Subscriber, together with any
shares of capital stock issued or issuable, from time to time, upon any
reclassification, share combination, share subdivision, stock split, share
dividend or similar transaction or event or otherwise as a distribution on, in
exchange for or with respect to any of the foregoing (the “Registrable
Securities”) for resale and distribution under the Securities Act, and use its
best efforts to cause the Registration Statement to be declared effective not
later than one hundred and twenty (120) days after the Final Closing Date (the
“Effective Date”).  
 
(ii) The Company shall cause such Registration Statement to remain effective
until such time as all Registrable Securities have been sold or are otherwise
freely tradable without registration under the Securities Act (the “Expiration
Date”). If a Registration Statement covering the Registrable Securities is not
filed with the SEC on or prior to the Filing Deadline, or is not effective with
the SEC prior to the Effective Date, the Company will make payments to the
Subscriber, as liquidated damages and not as a penalty, in an amount equal to
1.0% of the Aggregate Purchase Price paid to the Company under this Agreement
for each thirty (30)-day period or pro rata for any portion thereof following
the Filing Deadline or Effective Date, as applicable, for which no Registration
Statement is filed with respect to the Registrable Securities; provided that in
no event shall the aggregate liquidated damages paid pursuant to this Section
6(a)(ii) exceed 5.0% of the aggregate Purchase Price paid to the Company under
this Agreement. Such payments shall constitute the Subscriber’s exclusive
monetary remedy for such events, but shall not affect the right of the
Subscriber to seek injunctive relief. Such payments shall be made to the
Subscriber in cash or shares of Common Stock no later than five (5) business
days after the end of each thirty (30)-day period, at the Company’s option. Any
such additional shares shall be included in the Registration Statement.
 
(b) In connection with the foregoing, the Company will:
 
(i) Prepare and file with the SEC a Registration Statement with respect to the
Registrable Securities and use its best efforts to cause such Registration
Statement to become and remain effective.
 
(ii) Prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to keep such Registration Statement effective and to comply with the
provisions of the Act with respect to the sale or other disposition of the
Registrable Securities whenever the Subscriber of such securities shall desire
to sell the same.
 
 
 

--------------------------------------------------------------------------------

 
(iii) Furnish to the Subscriber such number of copies of a summary prospectus or
other prospectus, including a preliminary prospectus, in conformity with the
requirements of the Act, and such other documents, as the Subscriber may
reasonably request in order to facilitate the sale of the Registrable Securities
owned by the Subscriber.
 
(iv) Register or qualify the Registrable Securities under applicable blue sky
laws, and do such other reasonable acts and things as may be required in
jurisdictions to which such blue sky laws apply; provided, however, that the
Company shall not be obligated to file any general consent to service of process
or qualify as a foreign corporation in any jurisdiction.
 
(v) Furnish at the request of the Subscriber, on the date that the Registration
Statement with respect to the Registrable Securities becomes effective, an
opinion, dated as of such date, of the independent counsel representing the
Company for the purposes of such registration, addressed to the Subscriber
stating that such Registration Statement has become effective under the
Securities Act and that, to the best knowledge of such counsel, no stop order
suspending the effectiveness thereof has been issued and no proceedings for that
purpose have been instituted or are pending or contemplated under the Securities
Act.
 
(vi) Use reasonable best efforts to prevent the issuance of any stop order or
other order suspending the effectiveness of the Registration Statement and, if
such an order is issued, to obtain the withdrawal thereof at the earliest
possible time and to notify the Subscriber of the issuance of such order and the
resolution thereof.
 
(vii) Furnish to the Subscriber, two trading days after the date that any
Registration Statement becomes effective or after a stop order has been lifted,
a letter, dated such date, of outside counsel representing the Company,
addressed to the Subscriber, confirming the effectiveness of such Registration
Statement and, to the knowledge of such counsel, the absence of any stop order.
 
(viii) Provide to the Subscriber and its representatives, if requested, the
opportunity to conduct a reasonable inquiry of the Company’s financial and other
records during normal business hours and make available its officers, directors
and employees for questions regarding information which the Subscriber may
reasonably request in order to fulfill any due diligence obligation on its part;
provided that in the case of this clause (viii), the Company shall not be
required to provide, and shall not provide, the Subscriber with material,
non-public information unless the Subscriber agrees to receive such information
and enters into an agreement to keep such material, nonpublic information
confidential and refrain from trading in any Company security for so long as
such information remains material, nonpublic information.
 
(c) All of the expenses incurred in complying with the foregoing, including,
without limitation, all registration and filing fees (including all expenses
incident to filing with the FINRA), printing expenses, fees and disbursements of
counsel for the Company, expenses of any special audits incident to or required
by any such registration and expenses of complying with the securities or blue
sky laws of any jurisdictions, but excluding brokerage or underwriting fees or
commissions, shall be paid by the Company.
 
(d) The Company shall furnish to the Subscriber, not less than three (3) days
prior to the filing of a Registration Statement or any related prospectus or
amendment or supplement thereto (including any document that would be
incorporated or deemed to be incorporated therein by reference), copies of all
such documents proposed to be filed, which documents will be subject to the
review of the Subscriber. The Company shall reflect in each such document when
so filed with the SEC such comments relating to the Subscriber and its plan of
distribution of the Registrable Securities as the Subscriber may reasonable
propose.
 
(e) (i) Each document filed or to be filed with the SEC pursuant to the Exchange
Act and incorporated by reference in any Registration Statement complied or will
comply when so filed in all material respects with the Exchange Act, (ii) each
part of each Registration Statement, when such part shall become
 
 
 

--------------------------------------------------------------------------------

 
effective, will not contain, and each such part, as amended or supplemented, if
applicable, will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading, (iii) each Registration Statement will not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading, (iv) each Registration Statement and prospectus, as may be amended
or supplemented, will comply in all material respects with the Securities Act,
and (v) each prospectus, as may be amended or supplemented, will not, at the
time of each sale of the Registrable Securities by the Subscriber, contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading, except that the representations and warranties
set forth in this paragraph will not apply to statements or omissions in any
Registration Statement or prospectus based upon information relating to the
Subscriber furnished to the Company in writing by the Subscriber expressly for
use therein.
 
Risk Factors.  In connection with the new business and the appointment of a new
Chairman and Chief Executive Officer, Section 3 of the Agreement is deleted in
its entirety and replaced with the following:
 
3.           RISKS RELATING TO THE ORGANIZATION AND COMMON STOCK OF THE COMPANY
 
The Company is an exploration stage company and has only recently commenced
exploration activities on its claims.  It expects to incur operating losses for
the foreseeable future.


The Company’s evaluation of Yavapai County, Arizona mining claim up to this
point is primarily a result of historical exploration data.    Although it has
made field observations, the Company has not yet commenced an exploration
program.   Accordingly, it is not yet in a position to evaluate the likelihood
that its business will be successful.  It has not earned any revenues as of the
date of this report. Potential investors should be aware of the difficulties
normally encountered by new mineral exploration companies and the high rate of
failure of such enterprises. The likelihood of success must be considered in
light of the problems, expenses, difficulties, complications and delays
encountered in connection with the exploration of the mineral properties that it
plans to undertake. These potential problems include, but are not limited to,
unanticipated problems relating to exploration, and additional costs and
expenses that may exceed current estimates. Prior to completion of its
exploration stage, the Company anticipates that it will incur increased
operating expenses without realizing any revenues. It expects to incur
significant losses into the foreseeable future. It recognizes that if it is
unable to generate significant revenues from development and production of
minerals from the claims, it will not be able to earn profits or continue
operations. There is no history upon which to base any assumption as to the
likelihood that the Company will prove successful, and it is doubtful that it
will generate any operating revenues or ever achieve profitable operations. If
the Company is unsuccessful in addressing these risks, its business will most
likely fail.


Because the Company has not surveyed the Yavapai County, Arizona mining claim,
it may discover mineralization on the claim that is not within its claim
boundaries.
 
While the Company has conducted mineral claim title searches, this should not be
construed as a guarantee of claims boundaries. Until the claims are surveyed,
the precise location of the boundaries of the claims may be in doubt. If the
Company discovers mineralization that is close to the claims boundaries, it is
possible that some or all of the mineralization may occur outside the
boundaries. In such a case the Company would not have the right to extract those
minerals.


Silver mining involves significant production and operational risks.
 
Silver mining involves significant production and operational risks, including
those related to uncertain mineral exploration success, unexpected geological or
mining conditions, the difficulty of development of new deposits, unfavorable
climate conditions, equipment or service failures, current unavailability of or
delays in installing and commissioning plants and equipment, import or customs
delays and other general operating risks.  Commencement of mining can reveal
mineralization or geologic formations, including higher than expected
 
 
 

--------------------------------------------------------------------------------

 
content of other minerals that can be difficult to separate from silver, which
can result in unexpectedly low recovery rates.


Problems may also arise due to the quality or failure of locally obtained
equipment or interruptions to services (such as power, water, fuel or transport
or processing capacity) or technical support, which could result in the failure
to achieve expected target dates for exploration, or could cause production
activities to require greater capital expenditure to achieve expected
recoveries.


Many of these production and operational risks are beyond the Company’s control.
Delays in commencing successful mining activities, disruptions in production and
low recovery rates could have adverse effects on results of operations, cash
flows and financial condition.


Mineral exploration and development inherently involves significant and
irreducible financial risks. The Company may suffer from the failure to find and
develop profitable mines.


The exploration for and development of mineral deposits involves significant
financial risks that even a combination of careful evaluation, experience and
knowledge cannot eliminate. Unprofitable efforts may result from the failure to
discover mineral deposits. Even if mineral deposits are found, those deposits
may be insufficient in quantity and quality to return a profit from production,
or it may take a number of years until production is possible, during which time
the economic viability of the project may change. Few properties which are
explored are ultimately developed into producing mines.
 
Substantial expenditures are required to establish ore reserves, to extract
metals from ores and to construct mining and processing facilities. The economic
feasibility of any development project is based upon, among other things,
volatile metals prices, estimates of the size and grade of ore reserves,
proximity to infrastructures and other resources such as water and power,
metallurgical recoveries, production rates and capital and operating costs.
Development projects also are subject to the completion of favorable feasibility
studies, issuance and maintenance of necessary permits and receipt of adequate
financing.


The commercial viability of a mineral deposit, once developed, depends on a
number of factors, including: the particular attributes of the deposit, such as
size, grade and proximity to infrastructure; government regulations including
taxes, royalties and land tenure; land use; importing and exporting of minerals;
environmental protection; and mineral prices. Factors that affect adequacy of
infrastructure include: reliability of roads, bridges, power sources and water
supply; unusual or infrequent weather phenomena; sabotage; and government or
other interference in the maintenance or provision of such infrastructure. All
of these factors are highly cyclical. The exact effect of these factors cannot
be accurately predicted, but the combination may result in not receiving an
adequate return on invested capital.


 The Company is subject to the reporting requirements of federal securities
laws, which can be expensive and may divert resources from other projects, thus
impairing its ability to grow.
 
The Company is a public reporting company and, accordingly, is subject to the
information and reporting requirements of the Securities and Exchange Act of
1934, as amended (the “Exchange Act”) and other federal securities laws,
including compliance with the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley
Act”).  The costs of preparing and filing annual and quarterly reports, proxy
statements and other information with the Securities and Exchange Commission
(the “SEC”) and furnishing audited reports to stockholders will cause its
expenses to be higher than they would have been if the Company were privately
held.


If the Company fails to maintain an effective system of internal control, it may
not be able to report its financial results accurately or to prevent fraud. Any
inability to report and file its financial results accurately and timely could
harm its reputation and adversely impact the trading price of the Common Stock.
 
 
 

--------------------------------------------------------------------------------

 
It may be time consuming, difficult and costly for the Company to implement the
internal controls and reporting procedures required by the Sarbanes-Oxley Act.
It may need to hire additional financial reporting, internal controls and other
finance personnel in order to develop and implement appropriate internal
controls and reporting procedures. Effective internal control is necessary for
the Company to provide reliable financial reports and prevent fraud. If it
cannot provide reliable financial reports or prevent fraud, the Company may not
be able to manage its business as effectively as it would if an effective
control environment existed, and its business and reputation with investors may
be harmed.
 
Public company compliance may make it more difficult for the Company to attract
and retain officers and directors.
 
The Sarbanes-Oxley Act and new rules subsequently implemented by the SEC have
required changes in corporate governance practices of public companies. These
new rules and regulations may increase the Company’s compliance costs and to
make certain activities more time consuming and costly. These new rules and
regulations may make it more difficult and expensive for the Company to obtain
director and officer liability insurance in the future and it may be required to
accept reduced policy limits and coverage or incur substantially higher costs to
obtain the same or similar coverage. As a result, it may be more difficult for
the Company to attract and retain qualified persons to serve on its Board of
Directors or as executive officers. 


The price of the Common Stock may be volatile.
 
The market price of the Common Stock is likely to be highly volatile and could
fluctuate widely in price in response to various factors, many of which are
beyond the control of the Company, including the following:
 
· 
ability to obtain working capital financing;

 
· 
additions or departures of key personnel;

 
· 
limited “public float” in the hands of a small number of persons whose sales or
lack of sales could result in positive or negative pricing pressure on the
market price for the Common Stock;

 
· 
sales of the Common Stock;

 
· 
The Company’s ability to execute its business plan;

 
· 
operating results that fall below expectations;

 
· 
loss of any strategic relationship;

 
· 
economic and other external factors; and

 
· 
period-to-period fluctuations in the Company’s financial results.

 
In addition, the securities markets have from time to time experienced
significant price and volume fluctuations that are unrelated to the operating
performance of particular companies. These market fluctuations may also
materially and adversely affect the market price of the Common Stock.
 
The Company has not paid dividends in the past and may not pay dividends in the
future. Any return on investment may be limited to the value of the Common
Stock.
 
The Company has never paid cash dividends on the Common Stock and does not
anticipate doing so in the foreseeable future. The payment of dividends on the
Common Stock will depend on earnings, financial
 
 
 

--------------------------------------------------------------------------------

 
condition and other business and economic factors affecting the Company at such
time as the Board of Directors may consider relevant. If the Company does not
pay dividends, the Common Stock may be less valuable because a return on the
Subscriber’s investment will only occur if the Common Stock price appreciates.
 
There is currently no liquid trading market for the Common Stock and the Company
cannot ensure that one will ever develop or be sustained.
 
To date there has been no liquid trading market for the Common Stock. The
Company cannot predict how liquid the market for the Common Stock might become.
As soon as is practicable, the Company anticipates applying for listing of the
Common Stock on either the NYSE Amex Equities, The Nasdaq OMX or other national
securities exchange, assuming that it can satisfy the initial listing standards
for such exchange. It currently does not satisfy the initial listing standards,
and cannot ensure that it will be able to satisfy such listing standards or that
the Common Stock will be accepted for listing on any such exchange. Should it
fail to satisfy the initial listing standards of such exchanges, or the Common
Stock is otherwise rejected for listing and remains quoted on the OTC Bulletin
Board, is suspended from the OTC Bulletin Board, or trades on the Pink Sheets,
the trading price of the Common Stock could suffer and the trading market for
the Common Stock may be less liquid and the Common Stock price may be subject to
increased volatility.
 
Furthermore, for companies whose securities are quoted on the OTC Bulletin Board
or the Pink Sheets, it is more difficult (1) to obtain accurate quotations, (2)
to obtain coverage for significant news events because major wire services
generally do not publish press releases about such companies and (3) to obtain
needed capital.
 
The Common Stock may be deemed a “penny stock,” which would make it more
difficult for investors to sell their shares.
 
The Common Stock may be subject to the “penny stock” rules adopted under Section
15(g) of the Exchange Act. The penny stock rules generally apply to companies
whose common stock is not listed on The Nasdaq OMX or other national securities
exchange and trades at less than $5.00 per share, other than companies that have
had average revenue of at least $6,000,000 for the last three years or that have
tangible net worth of at least $5,000,000 ($2,000,000 if the company has been
operating for three or more years). These rules require, among other things,
that brokers who trade penny stock to persons other than “established customers”
complete certain documentation, make suitability inquiries of investors and
provide investors with certain information concerning trading in the security,
including a risk disclosure document and quote information under certain
circumstances. Many brokers have decided not to trade penny stocks because of
the requirements of the penny stock rules and, as a result, the number of
broker-dealers willing to act as market makers in such securities is limited. If
the Company remains subject to the penny stock rules for any significant period,
it could have an adverse effect on the market, if any, for its securities. If
the Company’s securities are subject to the penny stock rules, investors will
find it more difficult to dispose of its securities.
 
 Offers or availability for sale of a substantial number of shares of the Common
Stock may cause the price of the Common Stock to decline.
 
If the Company’s stockholders sell substantial amounts of the Common Stock in
the public market, including shares issued in this Offering upon the
effectiveness of the Registration Statement (as defined below), or upon the
expiration of any statutory holding period under Rule 144 (“Rule 144”)
promulgated under the Securities Act of 1933, as amended (the “Securities Act”),
or issued upon the exercise of outstanding options or warrants, it could create
a circumstance commonly referred to as an “overhang” and in anticipation of
which the market price of the Common Stock could fall. The existence of an
overhang, whether or not sales have occurred or are occurring, also could make
more difficult the Company’s ability to raise additional financing through the
sale of equity or equity-related securities in the future at a time and price
that it deems reasonable or appropriate.


The Company may apply the proceeds of the Offering to uses that ultimately do
not improve its operating results or increase the price of its common stock.
 
 
 

--------------------------------------------------------------------------------

 
The Company intends to use the net proceeds from the Offering for general
corporate purposes including acquisitions, growth initiatives and capital
expenditures.  Prior to April 2011, and for the past approximately twelve (12)
months, the Company was principally engaged in the business of entertainment,
internet and media with its acquisitions of Superdraft and Rootzoo, which
businesses are presently inactive, discontinued or have been disposed
of.  Operating under the name EClips Media Technologies, Inc. until April 25,
2011 (previously EClips Energy Technologies, Inc.), when the effectiveness of
the change of name to the present company name takes effect, the Company has
failed to generate any significant results of operations or business
activities.  The Company intends to utilize the proceeds from the Offering to
change its business and pursue resource related acquisitions, initially
involving silver exploration and development, and dispose of or suspend its
historical businesses. The Company and its management have no experience in
resources, mining or the operation of such businesses, and anticipate adding
additional experienced management from its acquisitions to assist the Company
and in pursuing its new line of activity.  However, the Company does not have
more specific plans for the net proceeds from the Offering.  Moreover, its
management has broad discretion in how it actually uses these proceeds.  These
proceeds could be applied in ways that do not ultimately improve its operating
results or otherwise increase the value of the Common Stock.  Additional
information about the Company’s prior activities can be found at
http://sec.gov/cgi-bin/browse-edgar?action=getcompany&CIK=0001058307&owner=exclude&count=40
for Eclips Media Technologies, Inc. and predecessors, including additional risk
factors related to the Company:  www.sec.gov.
 
One stockholder beneficially owns 100% of the outstanding shares of the
Company’s Series A Convertible Preferred Stock, which enables him to influence
many significant corporate actions and in certain circumstances may prevent a
change in control that would otherwise be beneficial to the Company’s
stockholders.
 
 One of the Company’s stockholders beneficially owns 100% of the outstanding
shares of Series A Convertible Preferred Stock of the Company. As such, he has a
substantial impact on matters requiring the vote of the stockholders, including
the election of the Company’s board of directors and most of its corporate
actions. This control could delay, defer, or prevent others from initiating a
potential merger, takeover or other change in the Company’s control, even if
these actions would benefit the Company’s stockholders and the Company. This
control could adversely affect the voting and other rights of the Company’s
other stockholders and could depress the market price of the Common Stock.


Investor Relations and Shareholder Awareness Campaigns and activities, nominal
“float” and supply and demand factors that may affect the price of our stock.
 
The Company expects to utilize various techniques such as non-deal road shows
and investor relations campaigns in order to create investor awareness for the
Company.  These campaigns may include personal, video and telephone conferences
with investors and prospective investors in which our business practices are
described.  The Company may provide compensation to investor relations firms and
pay for newsletters, websites, mailings and email campaigns that are produced by
third-parties based upon publicly-available information concerning the
Company.  The Company will not be responsible for the content of analyst reports
and other writings and communications by investor relations firms not authored
by the Company or from publicly available information.  The Company does not
intend to review or approve the content of such analysts’ reports or other
materials based upon analysts’ own research or methods.  Investor relations
firms should generally disclose when they are compensated for their efforts, but
whether such disclosure is made or complete is not under our control.   In
addition, investors in the Company may, from time to time, also take steps to
encourage investor awareness through similar activities that may be undertaken
at the expense of the investors.  Investor awareness activities may also be
suspended or discontinued which may impact the trading market our common stock.
  
 The SEC and FINRA enforce various statutes and regulations intended to prevent
manipulative or deceptive devices in connection with the purchase or sale of any
security and carefully scrutinize trading patterns and company news and other
communications for false or misleading information, particularly in cases where
the hallmarks of “pump and dump” activities may exist, such as rapid share price
increases or decreases.  We, and our shareholders may be subjected to enhanced
regulatory scrutiny due to the small number of holders who initially will own
the registered shares of our common stock publicly available for resale, and the
limited trading markets
 
 
 

--------------------------------------------------------------------------------

 
in which such shares may be offered or sold which have often been associated
with improper activities concerning penny-stocks, such as the OTC Bulletin Board
or the OTCQB Marketplace (Pink OTC) or pink sheets.  Until such time as the
common stock sold in the Offering is registered and until such time as our
restricted shares are registered or available for resale under Rule 144, there
will continue to be a small percentage of shares held by a small number of
investors, many of whom acquired such shares in privately negotiated purchase
and sale transactions, that will constitute the entire available trading
market.  The Supreme Court has stated that manipulative action is a term of art
connoting intentional or willful conduct designed to deceive or defraud
investors by controlling or artificially affecting the price of
securities.  Often times, manipulation is associated by regulators with forces
that upset the supply and demand factors that would normally determine trading
prices.  Since a small percentage of the outstanding common stock of the Company
will initially be available for trading, held by a small number of individuals
or entities, the supply of our common stock for sale will be extremely limited
for an indeterminate amount of time, which could result in higher bids, asks or
sales prices than would otherwise exist.  Securities regulators have often cited
factors such as thinly-traded markets, small numbers of holders, and awareness
campaigns as hallmarks  of claims of price manipulation and other violations of
law when combined with manipulative trading, such as wash sales, matched orders
or other manipulative trading timed to coincide with false or touting press
releases.  There can be no assurance that the Company’s or third-parties’
activities, or the small number of potential sellers or small percentage of
stock in the “float,” or determinations by purchasers or holders as to when or
under what circumstances or at what prices they may be willing to buy or sell
stock will not artificially impact (or would be claimed by regulators to have
affected) the normal supply and demand factors that determine the price of the
stock.


Each recipient of this Supplement MUST complete, sign and return the attached
Acknowledgment and Reconfirmation by either email to Daniel Bleak at
azrocks57@yahoo.com or by facsimile at (480) 288-6532 “Attention: Daniel Bleak”
PRIOR TO 5:00 PM, EASTERN TIME, ON MAY 23, 2011 and elect to either:
 
(A)  
agree to the revised terms described herein and reconfirm subscription for the
shares of Common Stock; or

 
(B)  
not agree to the revised terms and request to rescind participation in the
Offering and receive a return of funds, without interest.

 
If you should have any questions, please contact either Daniel Bleak at (480)
288-6566.
 


 


 


 


 

 
 

--------------------------------------------------------------------------------

 

EMAIL TO:  azrocks57@yahoo.com
OR
FAX TO:  Daniel Bleak at (480) 288-6532
 
To:  All Recipients of Supplement No. 1 to Subscription Agreement
 
Each recipient of Supplement No. 1 to the Subscription Agreement (the
“Agreement”) has purchased shares of common stock, par value $0.0001 per share
(the “Common Stock”) of Silver Horn Mining Ltd. (the “Company”) under the
Agreement, and must complete and sign the Acknowledgment and Reconfirmation
below.
 
ACKNOWLEDGMENT AND RECONFIRMATION
 
The undersigned has reviewed (i) the Agreement and (ii) Supplement No. 1 to the
Agreement (the “Supplement”), including the Company’s Current Reports on Form
8-K filed with the Securities and Exchange Commission on April 29, 2011 and May
3, 2011, which are incorporated by reference in the Supplement.  By initialing
in the space provided below, the undersigned:
 
A.           _____ reconfirms its subscription for shares of Common Stock under
the revised terms set forth in Supplement No. 1, and agrees to execute the
Agreement and related documents in connection with the Offering.
 
B.      _____  elects to no longer participate in the Offering.  Please return
my subscription as promptly as possible (without interest).   I understand that
I will have no right to claim that I was entitled to the purchase the Common
Stock in the Offering.

 
FOR INDIVIDUAL SUBSCRIBERS
 
FOR CORPORATE, PARTNERSHIP, LLC OR TRUST SUBSCRIBERS
 
       
Name of Subscriber [Please Print]
 
Name of Subscriber [Please Print]
              By:      Signature     Signature                       Name of
Joint Subscriber, if any [Please Print]     Name of Title of Authorized
Signatory [Please Print]                   Signature                       
Date: _______________________________________      

 





--------------------------------------------------------------------------------

 